Exhibit 10.82

THE BANK OF NEW YORK MELLON CORPORATION

The Bank of New York Mellon Corporation Long-Term Incentive Plan

FORM OF NONSTATUTORY STOCK OPTION AGREEMENT

The Bank of New York Mellon Corporation (the “Corporation”) and
                    , a key employee (the “Optionee”) of the Corporation, in
consideration of the covenants and agreements herein contained and intending to
be legally bound hereby, agree as follows:

SECTION 1: Grant

1.1 Grant of Option. Subject to the terms and conditions set forth in this
Nonstatutory Stock Option Agreement (this “Agreement”) and to the terms of The
Bank of New York Mellon Corporation Long-Term Incentive Plan (the “Plan”), the
Corporation hereby grants to the Optionee a stock option (the “Option”) to
purchase              shares of the Corporation’s common stock, par value $.01
(the “Common Stock”) from the Corporation at a price of $         per share (the
“Option Price”), which is the Fair Market Value of the shares of Common Stock
covered by the Option on (the “Grant Date”). Capitalized terms not otherwise
defined herein shall have the meaning set forth in the Plan.

1.2 Acceptance. The Optionee accepts the grant of the Option confirmed hereby,
and agrees to be bound by the terms and provisions of this Agreement and the
Plan, as this Agreement and the Plan may be amended from time to time; provided,
however, that no alteration, amendment, revocation or termination of the
Agreement or the Plan shall, without the written consent of the Optionee,
adversely affect the rights of the Optionee with respect to the Option.

SECTION 2: Vesting, Exercise and Expiration

2.1 Vesting. Subject to Sections 3 and 4.8 of this Agreement, the Option will
vest and become exercisable in annual installments over a four-year vesting
period according to the following vesting schedule:

  1/4 of the Option will vest upon the 1st anniversary of the Grant Date;

an additional  1/4 of the Option will vest upon the 2nd anniversary of the Grant
Date;

an additional  1/4 of the Option will vest upon the 3rd anniversary of the Grant
Date; and

an additional  1/4 of the Option will vest upon the 4th anniversary of the Grant
Date;

provided that the Optionee is employed by the Corporation on such anniversary,
with all fractional shares, if any, rounded up and vesting as whole shares upon
the earlier vesting date(s). “Corporation,” when used herein with reference to
employment of the Optionee, shall include any Affiliate of the Corporation. To
the extent vested, the Option may be exercised in whole or in part from the date
of vesting through and including the Option Expiration Date, as defined in
Section 2.3 hereof, subject to any limits provided in Section 3.



--------------------------------------------------------------------------------

2.2 Exercise. This Option shall be exercised by the Optionee by delivering to
the Executive Compensation Division of the Corporation’s Human Resources
Department (i) this Agreement signed by the Optionee, (ii) a written (including
electronic) notification specifying the number of shares which the Optionee then
desires to purchase, (iii) a check payable to the order of the Corporation,
which may include cash forwarded through the broker or other agent-sponsored
exercise or financing program approved by the Corporation, and/or shares, or
certification of ownership for shares, of Common Stock equal in value to the
aggregate Option Price of such shares and/or an instruction from the Optionee
directing the Corporation to withhold shares of Common Stock otherwise
receivable upon exercise of this Option (subject to any restrictions regarding
prior ownership of such shares or an equivalent number of shares imposed by the
Corporation), and (iv) a stock power executed in blank for any shares of Common
Stock delivered or withheld pursuant to clause (iii) hereof. Shares of Common
Stock surrendered, certified or withheld in exercise of this Option shall be
subject to terms and conditions imposed by the Committee and shall be valued as
of the date, and by the means, prescribed by the Corporation’s procedures in
effect at the time of such exercise and in accordance with the terms of the
Plan. As soon as practicable after each exercise of this Option and compliance
by the Optionee with all applicable conditions, the Corporation will credit the
number of shares of Common Stock, if any, which the Optionee is entitled to
receive upon such exercise under the provisions of this Agreement to a
book-entry account in the Optionee’s name.

2.3 Expiration. The Option shall expire and cease to be exercisable on the
earlier of (a) either (i) the last trading day immediately preceding the ten
year anniversary of the Grant Date or, if earlier, (ii) the date of cancellation
provided for in Section 4.8 (the earlier of (i) and (ii) referred to as the
“Option Expiration Date”) or (b) the expiration date provided for in Section 3.

SECTION 3: Termination of Employment, Disability and Performance Adjustment

3.1 Termination of Employment.

(a) General. If the Optionee’s employment with the Corporation is terminated,
this Option will expire on the Termination Date except as provided in Sections
3.2 or 3.3 hereof.

(b) Meaning of Terms. As used in this Agreement, (i) “Termination Date” shall
mean the date upon which the Optionee ceases performing services as an employee
of the Corporation, without regard to accrued vacation, severance or other
benefits or the characterization thereof on the payroll records of the
Corporation; and (ii) “Payroll Separation Date” shall mean the last day for
which the Optionee receives salary continuance or separation/transition pay from
the Corporation, if any, without regard to any period during which receipt of
payments may be delayed to avoid imposition of additional taxes under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”). If
the Optionee does not receive salary continuance or separation/transition pay
from the Corporation, the Payroll Separation Date will be the same date as the
Termination Date.

 

-2-



--------------------------------------------------------------------------------

3.2 Specified Terminations of Employment.

(a) Termination Without Cause/With Cause. If the Optionee’s employment is
terminated by the Corporation without “Cause,” as defined in Section 3.2(f)
below, the unvested portion of the Option will expire on the Termination Date
except in situations where vesting would have occurred but for (i) a delay
pursuant to Section 3.5 below; or (ii) the fact that a determination has not yet
been made as to whether a performance adjustment pursuant to Section 3.4 below
is required, in which cases the unvested portion will vest in accordance with
the terms of this Agreement provided that the Committee determines the effect,
if any, of a performance adjustment, and the Optionee will have thirty days
following the Termination Date (or later vesting date) to exercise the portion
of the Option that was vested on the Termination Date (or later vesting date);
provided, however, if the Optionee is entitled to separation/transition pay from
the Corporation, (i) the Option will continue to vest as set forth in
Section 2.1 hereof through the Payroll Separation Date, subject to adjustment
and limitation as set forth in Section 3.4, (ii) the vested portion of the
Option may be exercised for one year following the Payroll Separation Date and
(iii) the unvested portion of the Option will expire on the Payroll Separation
Date; provided further, in any case the Option may not extend beyond the Option
Expiration Date. Notwithstanding anything to the contrary contained in this
Agreement, upon the effective date of a termination of the Optionee’s employment
with the Corporation for Cause, the Option will immediately expire without
consideration or further action being required of the Corporation.

(b) Termination following Satisfaction of Age Criteria:

(i) Age 55 until 60. If the Payroll Separation Date occurs on or after the
Optionee’s attainment of age 55 but prior to age 60, the Option will continue to
vest as set forth in Section 2.1 hereof through the Payroll Separation Date,
subject to adjustment and limitation as set forth in Section 3.4, the unvested
portion will expire on the Payroll Separation Date, and the Optionee will have
three years from the Payroll Separation Date to exercise the portion of the
Option that was vested as of such date (or, if earlier, until the Option
Expiration Date).

(ii) Age 60 until 65. If the Payroll Separation Date occurs on or after the
Optionee’s attainment of age 60 but prior to age 65, the Option will continue to
vest as set forth in Section 2.1 hereof during the five year period following
the Payroll Separation Date, subject to adjustment and limitation as set forth
in Section 3.4, the unvested portion will expire at the end of such period and
the Optionee will have five years following the Payroll Separation Date to
exercise the Option to the extent it is or becomes vested during such period
(or, if earlier, until the Option Expiration Date).

(iii) Age 65 and over. If the Payroll Separation Date (or, if earlier, the
Termination Date) occurs on or after the Optionee’s attainment of age 65, this
Option will automatically become exercisable upon the next scheduled vesting
date or, if later, the date the performance adjustment set forth in Section 3.4
is determined for the calendar year immediately preceding such next scheduled
vesting date; provided, however, if the Optionee has not attained age 65 on the
Termination Date but attains age 65 before the Payroll Separation Date, the
Option will automatically become exercisable upon the next scheduled vesting
date following the Optionee’s attainment of age 65 or, if later, the date the
performance adjustment set forth in Section 3.4 is

 

-3-



--------------------------------------------------------------------------------

determined for the calendar year immediately preceding such next scheduled
vesting date, in each case subject to adjustment and limitation as set forth in
Section 3.4. The Optionee will have seven years following the Payroll Separation
Date to exercise the Optionee’s vested Option (or if earlier, until the Option
Expiration Date).

(c) Sale of Business Unit or Subsidiary. Subject to adjustment and limitation as
set forth in Section 3.4, if the Optionee’s employment with the Corporation is
terminated by the Corporation due to the sale of a business unit or subsidiary
of the Corporation by which the Optionee is employed, and the Optionee is not
otherwise entitled to transition/separation pay from the Corporation, any then
unvested Option shall vest upon the next scheduled vesting date or, if later,
the date the performance adjustment set forth in Section 3.4 is determined for
the calendar year immediately preceding such next scheduled vesting date, on a
pro-rata basis equal to (i) the number of whole and fractional months from the
Grant Date through the Termination Date (without regard to any delayed vesting
under Section 3.5 below), divided by (ii) 48 months, with the result multiplied
by (iii) the total number of the shares subject to the Option, with that result
reduced by (iv) the number of shares subject to the Option that were already
vested as of the Termination Date. Any portion of the Option that will not vest
pursuant to the pro-rata calculation in the prior sentence will expire on the
Termination Date. In such case, the Optionee will have two years following the
Termination Date to exercise the vested portion of the Option (or if earlier,
until the Option Expiration Date).

(d) Death. Subject to adjustment and limitation as set forth in Section 3.4, if
the Optionee shall die while employed by the Corporation, or within a period
following termination of employment during which this Option remains
exercisable, the then remaining unvested portion of this Option shall
automatically become exercisable upon the next scheduled vesting date or, if
later, the date the performance adjustment set forth in Section 3.4 is
determined for the calendar year immediately preceding such next scheduled
vesting date, and the executor or administrator of the Optionee’s estate or the
person or persons to whom the Optionee shall have transferred such right by Will
or by the laws of descent and distribution will have two years following the
date of death to exercise the Optionee’s vested Option (or if earlier, until the
Option Expiration Date).

(e) Change in Control. Subject to adjustment and limitation as set forth in
Section 3.4, if the Optionee’s employment is terminated by the Corporation
without “Cause”, as defined in Section 3.2(f) below, within two years after a
Change in Control, as defined in Section 10.1(a) of the Plan, occurring after
the Grant Date, this Option shall automatically become exercisable upon the next
scheduled vesting date or, if later, the date the performance adjustment set
forth in Section 3.4 is determined for the calendar year immediately preceding
such next scheduled vesting date, and the Optionee will have one year following
the later of the Payroll Separation Date or such next scheduled vesting date to
exercise the Optionee’s vested Option (or in each case, if earlier, until the
Option Expiration Date).

(f) Cause Definition. Solely for purposes of this Agreement, “Cause” shall mean
when the Corporation or any Affiliate determines, in its sole discretion, that:

(i) the Optionee has been convicted of, or has entered into a pretrial diversion
or entered a plea of guilty or nolo contendere (plea of no contest) to a crime
or offense constituting a

 

-4-



--------------------------------------------------------------------------------

felony (or its equivalent under applicable laws outside the United States), or
to any other crime or offense involving moral turpitude, dishonesty, fraud,
breach of trust, money laundering, or any other offense that may preclude the
Optionee from being employed with a financial institution;

(ii) the Optionee is grossly negligent in the performance of his or her duties
or has failed to perform in any material respect the duties of his or her
employment, including, without limitation, failure to comply with any lawful
directive from the Corporation, other than by reason of incapacity due to
disability or from any permitted leave of absence required by law;

(iii) the Optionee has violated the Corporation’s Code of Conduct or any of the
policies of the Corporation governing the conduct of the Corporation’s business
or his or her employment;

(iv) the Optionee has engaged in any misconduct which has the effect of being
materially injurious to the Corporation, including, but not limited to, its
reputation;

(v) the Optionee has engaged in an act of fraud or dishonesty, including, but
not limited to, taking or failing to take actions intending to result in
personal gain; or

(vi) if the Optionee is employed outside the United States and there are
circumstances other than the above that warrant the immediate termination of his
or her employment without any notice or payment in accordance with the terms of
his or her employment agreement.

[(g) Special Termination Right. If the Optionee’s employment is terminated
pursuant to the terms and conditions of the Special Termination Right, as such
term is defined in                     , the unvested portion of the Option will
vest and become immediately exercisable upon the Termination Date, except with
respect to     % of the unvested portion subject to forfeiture as set forth in
Section 3.4 which shall remain unvested until the application of the next
performance adjustment has been determined, and will continue to be outstanding
and in effect for five years following the Termination Date (or, if earlier,
until the Option Expiration Date).]

(h) Limitation. During any interim period in which Optionee’s entitlement to
separation/transition pay is not yet established Optionee shall not be permitted
to exercise this Option in cases where the exercise or vesting thereof is
dependent upon whether the Optionee is so entitled.

3.3 Disability. Subject to adjustment and limitation as set forth in
Section 3.4, this Option shall automatically vest and become exercisable upon
the next scheduled vesting date following the first day for which the Optionee
receives long-term disability benefits under the Corporation’s long-term
disability plan or, if later, the date the performance adjustment set forth in
Section 3.4 is determined for the calendar year immediately preceding such next
scheduled vesting date, and the Optionee will have two years following such date
to exercise the Optionee’s vested Option (or if earlier, until the Option
Expiration Date).

 

-5-



--------------------------------------------------------------------------------

3.4 Performance Adjustment. If as of the end of any single calendar year during
which any portion of the Option remains unvested (and without regard to the
Optionee’s continued employment during such year), either (i) the Corporation’s
Return on Tangible Common Equity is less than     %, or (ii) if the Optionee is,
or was at any time on or after the Grant Date, directly responsible for a
business unit and such business unit incurs a Net Operating Loss for such year,
then     % of any unvested portion of this Option (applied uniformly to all
unvested tranches) shall be forfeited and shall terminate[; provided, however,
in the case of vesting pursuant to Section 3.2(g) the amount forfeited shall be
the remaining unvested portion]. For the purposes of this Section, “Return on
Tangible Common Equity” shall mean GAAP earnings divided by the annual average
tangible common equity, excluding write-offs of intangibles and goodwill, and
“Net Operating Loss” shall mean negative operating income, excluding write-offs
of intangibles and goodwill. Prior to the determination of the performance
adjustment for the calendar year, no unvested portion of the Option may vest or
become exercisable [except as provided in Section 3.2(g)]. Performance
adjustments shall be determined in good faith by the Committee, and following a
Change in Control or other corporate-type event may include, without limitation,
determinations with respect to the performance calculation and the applicable
time period for measuring performance, so as to preserve as nearly as
practicable the intended effect of this Section.

3.5 Delayed Vesting. Notwithstanding the foregoing provisions of this Section,
any vesting under this Agreement which would otherwise occur within one year
from the Grant Date will be delayed until the one year anniversary of the Grant
Date except in the case of vesting that may occur due to death, disability or as
may be required by prior contractual obligation.

SECTION 4: Miscellaneous

4.1 No Right to Employment. Neither the grant of the Option nor anything else
contained in this Agreement or the Plan shall be deemed to limit or restrict the
right of the Corporation to terminate the Optionee’s employment at any time, for
any reason, with or without cause.

4.2 Nontransferable. This Option may not be transferred except by the Optionee
upon his or her death. No other assignment or transfer of this Option, or of the
rights represented thereby, whether voluntary or involuntary, by operation of
law or otherwise shall be permitted, but immediately upon any such assignment or
transfer this Option shall terminate and become of no further effect. During the
Optionee’s life this Option shall be exercisable only by the Optionee, and after
the Optionee’s death the Option shall remain subject to any restrictions on
exercise and otherwise as if held by the Optionee. Whenever the word “Optionee”
is used in any provision of this Option under circumstances where the provision
should logically be construed to apply to the executors, the administrators or
other persons to whom this Option may be transferred, the word “Optionee” shall
be deemed to include such person or persons.

4.3 Adjustment. This Option is subject to adjustment as provided in Article IX
of the Plan.

4.4 Compliance with Laws. Notwithstanding any other provision hereof, the
Optionee hereby agrees that he or she will not exercise the Option, and that the
Corporation will not be

 

-6-



--------------------------------------------------------------------------------

obligated to issue any shares to the Optionee hereunder, if the exercise thereof
or the issuance of such shares shall constitute a violation by the Optionee or
the Corporation of any applicable laws, regulations or relevant regulatory
requirements or interpretations in effect from time to time (“Applicable Laws”).
Any determination in this connection by the Committee shall be final, binding
and conclusive. The Corporation shall in no event be obliged to register any
securities pursuant to the U.S. Securities Act of 1933 (as the same shall be in
effect from time to time) or to take any other affirmative action in order to
cause the exercise of the Option or the issuance of shares pursuant thereto to
comply with any Applicable Laws. For the avoidance of doubt, the Optionee
understands and agrees that if any payment or other obligation under of arising
from this Agreement or the Plan is in conflict with or is restricted by any
Applicable Laws, then the Corporation may reduce, revoke, cancel, clawback or
impose different terms and conditions to the extent it deems necessary or
appropriate, in its sole discretion, to effect such compliance.

4.5 Plan Governs. This is the Award Agreement referred to in Section 2.3(b) of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. A copy of the Plan can be found
on the Corporation’s equity award website or may be obtained from the Executive
Compensation Division of the Corporation’s Human Resources Department. No amount
of income received by an Optionee pursuant to this Agreement shall be considered
compensation for purposes of any pension or retirement plan, insurance plan or
any other employee benefit plan of the Corporation.

4.6 Nonstatutory Stock Option. The parties hereto agree that the Option granted
hereby is not, and should not be construed to be, an incentive stock option
under Section 422 of the Code.

4.7 Tax Withholding. In each case where the Optionee exercises this Option in
whole or in part, the Corporation will notify the Optionee of the amount of
withholding tax, if any, required under federal and, where applicable, state and
local law, and the Optionee shall, forthwith upon the receipt of such notice,
remit the required amount to the Corporation or, in accordance with such
regulations as the Committee may prescribe, elect to have the withholding
obligation satisfied in whole or in part by the Corporation withholding full
shares of Common Stock and crediting them against the withholding obligation.
The Corporation’s obligation to issue or credit shares to the Optionee is
contingent upon the Optionee’s satisfaction of an amount sufficient to satisfy
any federal, state, local or other withholding tax requirements.

4.8 Forfeiture and Repayment. If, directly or indirectly:

(a) during the course of the Optionee’s employment with the Corporation or, if
longer, the period during which this Option is outstanding, the Optionee engages
in conduct or it is discovered that the Optionee engaged in conduct that is
materially adverse to the interests of the Corporation, including failures to
comply with the Corporation’s rules or regulations, fraud, or conduct
contributing to any financial restatements or irregularities;

(b) during the course of the Optionee’s employment with the Corporation and,
unless the Optionee has post-termination obligations or duties owed to the
Corporation or its Affiliates pursuant to an individual agreement set forth in
subsection (d) below, for one year thereafter, the Optionee engages in
solicitation and/or diversion of customers or employees;

 

-7-



--------------------------------------------------------------------------------

(c) during the course of the Optionee’s employment with the Corporation, the
Optionee engages in competition with the Corporation or its Affiliates;

(d) following termination of the Optionee’s employment with the Corporation for
any reason, with or without cause, the Optionee violates any post-termination
obligations or duties owed to the Corporation or its Affiliates or any agreement
with the Corporation or its Affiliates, including without limitation, any
employment agreement, confidentiality agreement or other agreement restricting
post-employment conduct; or

(e) any compensation that the Corporation has promised or paid to Optionee is
required to be forfeited and/or repaid to the Corporation pursuant to applicable
regulatory requirements;

the Corporation may cancel all or any portion of this Option with respect to the
shares not yet exercised and/or require repayment of any shares (or the value
thereof) or amounts which were acquired from exercise of the Option. The
Corporation shall have sole discretion to determine what constitutes grounds for
forfeiture and/or repayment under this Section 4.8, and, in such event, the
portion of this award that shall be cancelled and the sums or amounts that shall
be repaid.

4.9 Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of New York, other than any choice of law rules
calling for the application of laws of another jurisdiction. For purposes of
litigating any dispute that arises directly or indirectly from the relationship
of the parties evidenced by this grant or this Agreement, the parties hereby
submit to and consent to the exclusive jurisdiction of the State of New York and
agree that such litigation shall be conducted only in the courts of New York
County, New York, or the federal courts for the United States for the Southern
District of New York, and no other courts, where this grant is made and/or to be
performed.

4.10 Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

4.11 Waiver. The Optionee acknowledges that a waiver by the Corporation of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach of this
Agreement.

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date.

 

THE BANK OF NEW YORK MELLON CORPORATION By:  

 

  [Name/Title]   OPTIONEE  

 

  [Name]

 

-9-